DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 01/28/2021.
Claims 1, 8 and 15 have been amended; claims 2, 4, 9, 11, 16 and 18 have been canceled. Therefore, claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are currently pending in this application.
Improper Amendment 
4.	The current claim amendment (i.e. the claim amendment filed on 08/06/2020) is improper since it does not comply with the proper manner of making an amendment (see part (c) of MPEP 1.121 “Manner of making amendments in applications”). 
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended." 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.  
(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."  

(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number. 

In the instant case, each of claims 1, 8 and 15 involves at least the following discrepancies: (i) a term(s) that is currently underlined as a newly added term even though the same term was previously presented (e.g. the term “administration”, in line 2 of claim 1); (ii) a term that involves multiple markings (e.g. see line 4 of claim 1, wherein the letter “a” is currently underlined besides being placed between double brackets), etc. 
Thus, at least for the reasons indicated above, the current amendment is improper.  
Response to Amendment
5.	The limitation directed to the infrared sensor, which is currently added to each of claims 1, 8 and 15, is sufficient to overcome the rejection set forth in the previous office-action under section §101. Accordingly, the Office withdraws the above rejection.   

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 3, 5, 6, 7, 10, 12, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of the independent claims recites that the contextual data comprises data generated by an infrared sensor with respect to a test-taker; however, the contextual data implied per each of claims 3, 5, 6, 7, 10, 12, 13, 14, 17, 19 and 20 appears to replace the contextual data recited per the corresponding independent claim. 
Accordingly, it is unclear whether each of the above claims is attempting to replace the contextual data recited per the corresponding independent claim, or whether each of the above claims is attempting to add a further contextual data besides the one recited in the respective independent claim. 
7.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 3, 5, 6, 7, 10, 12, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C.112(d), or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


It is worth noting that amending the term, “the contextual data comprises”, in the second line of each of the above claims, as -- the contextual data further comprises -- would correct the above deficiency.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


●	Claims 1, 3, 6, 7, 8, 10, 13, 14, 15, 17 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Ducrou 9,870,713 in view of Cheng 2008/0286737 and further in view of Breed 2015/0037781.
	Regarding claim 1, Ducrou teaches the following claimed limitations: a computer-implemented method, comprising: receiving contextual data associated with a test administration (col.7, lines 1-32; col.8, lines 47-67 and col.9, lines 1-28: e.g. a system for detection and prevention of cheating during a test session(s); wherein one or more test-takers utilize their respective devices to take a test; and wherein the system collects one or more parameters relating to each test-taker—such as: data relating to the response inputted by the test taker; data relating to the behavior of the test-taker, etc. Accordingly, the above already involves the process of receiving contextual data associated with a test administration); determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data (col.9, lines 45-67 and col.11, lines 20-35: e.g. the system generates, based on the analysis of one or more of the parameters collected above, one or more metrics—such as a cheating score(s), which indicates the likelihood that a given test-taker(s) has cheated  on the test. It is worth noting that the analysis involves, for example, comparing the above parameters to one or more pre-defined rules or data; see col.10, lines 1-61. Accordingly, the above teaching indicates the process of determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data); generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-e.g. the system automatically 
generates, responsive to determining the occurrence of cheating [when the cheating score exceeds a predetermined threshold], one or more preventive measures in real-time during the administration of the test; such as: (i) altering the order of the answer choices of the test being presented to the test-taker; (ii) altering the order of the questions of the test being presented to the test-taker; (iii) presenting different sets of questions to different test-takers, wherein the difficulty of set of questions is substantially the same, etc. Accordingly, the above teaching indicates the process of generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event); and updating the test administered to the test-taker to accommodate the generated test alteration (FIG 7 to FIG 9: e.g. once one or more of the above modification is generated, the system presents the modified test to the test-taker and the above indicates the process of updating the test administered to the test-taker to accommodate the generated test alteration). 
	Ducrou does not explicitly describe, “determining a fairness value for the generated test alteration, wherein the fairness value is determined based on all of the features selected from the group comprising a concept density of tested subject matter, a type of complexity of tested subject matter . . . and a grade level”; and the generated test alteration being based on the fairness value meeting or exceeding a predetermined threshold.
Ducrou already teaches that the system selects—when generating an altered test to a test-taker who is considered to be cheating—a test question having a similar (substantially the same) difficulty level as that of the corresponding test question being administered to each test-taker (see col.25, lines 2-15; also see FIG 9). 
	The above teaching implicitly suggests that Ducrou determines, from a plurality of questions in the database, a particular question having “substantially the same” difficulty as that of the original question (i.e. determining a fairness value that meets a predetermined threshold), wherein such determination is based at least on the concept density of tested subject matter and/or the type of complexity of tested subject matter (see FIG 9: e.g. the concept density—or the type of complexity—of question 1, which is depicted on the interface of device ‘902’, is similar to that of question 1 depicted on the interface of device ‘904’, etc.); and thereby the system selects the particular question for inclusion in the test (i.e. updating the test being administered based on the fairness value meeting the predetermined threshold). 
	In addition, when considering the broadest reasonable interpretation (BRI) of the listed features, Ducrou suggests the features at least implicitly. For instance, given the exemplary set of questions that Ducrou is generating—such as, a set of questions that tests not only one’s ability to solve mathematical problems, but also one’s ability to comprehend word problems (e.g. see FIG 9), Ducrou implicitly suggests the features regarding a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a field of knowledge being tested and a grade level.  
It is also worth noting that Ducrou determines the likelihood of cheating by analyzing various gathered data (col.9, lines 1-28 and lines 56-67); such, as how long the test-taker took to answer a test question (a level of engagement); position environmental conditions of a test administration); characteristics associated with the responses received from test takers; characteristics associated with the test takers themselves (a group of test-takers of a test administration), etc.
Furthermore, Cheng discloses a system that stores questions in its database, wherein each question is assigned a numerical value that indicates the difficulty level of the question; and wherein the system selects, based on a threshold set for the difficulty level, the most appropriate question having a difficulty level that matches (or closest to) the threshold ([0207] and [0208]). 	 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng; for example, by incorporating an algorithm that allows one or more authorized-users (e.g. a teacher, or a test administrator, etc.) to specify one or more difficulty (e.g. complexity) ranges for each test or question in the database (e.g. a range defined in terms of a maximum and minimum acceptable values, etc.), wherein the authorized user(s) further specifies one or more features that need to be considered when determining the difficulty range; and wherein a threshold value is also defined that indicates acceptable difficulty range for question selection, so that when a cheating event is determined, the system replaces the original question(s) with an alternative question(s) that falls within the same difficulty range as the original question(s), etc., in order to provide the system with a more flexible scheme to accurately select an alternative question with a comparable difficulty level, so that 

	Ducrou also does not teach that the contextual data comprises data generated by an infrared sensor with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of the attempt to cheat by the test-taker based on the data generated by the infrared sensor that meets the predefined criterion.
	However, Breed discloses a system for detecting cheating during a test session ([0007]), wherein the system implements one or more sensors—including infrared sensor(s)—for detecting whether a given test-taker is cheating on a test; for example, utilizing the infrared sensor(s) to detect abnormalities during the test—such as whether motion is detected outside the user’s radius, which suggests the potential of cheating ([0080]; [0110]; [0123]; [0156]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng and further in view of Breed; for example, by incorporating one or more additional sensors—such as an infrared sensor(s) for detecting the surrounding of the test-taker during the test session; wherein one or more predefined values are also stored in the database regrading each test-taker’s position (e.g. acceptable radius, etc.); and wherein based on data detected via the infrared sensor(s), the system determines whether the test-taker is cheating or nor (e.g. 
detecting that the test-taker is outside his/her radius, etc.); and wherein the system further utilizes the above analysis to trigger one or more of the preventive measures; and thereby improving the effectiveness of the system. 
Regarding claim 8, Ducrou teaches the following claimed limitations: a computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more computer processors, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising: receiving contextual data associated with a test administration (col.7, lines 1-32; col.8, lines 47-67 and col.9, lines 1-28: e.g. a system for detection and prevention of cheating during a test session(s); wherein one or more test-takers utilize their respective devices to take a test; and wherein the system collects one or more parameters relating to each test-taker—such as: data relating to the response inputted by the test taker; data relating to the behavior of the test-taker, etc. Accordingly, the above already involves the process of receiving contextual data associated with a test administration); determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data (col.9, lines 45-67 and col.11, lines 20-35: e.g. the system generates, based on the analysis of one or more of the parameters collected above, one or more metrics—such as a cheating score(s), which indicates the likelihood that a given test-taker(s) has cheated  on the test. It is worth noting that the analysis involves, for example, 
comparing the above parameters to one or more pre-defined rules or data [col.10, lines 1-61]. Accordingly, the above teaching indicates the process of determining a likelihood of an incident 
of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data); generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event (col.12, lines 41-44; col.16, lines 24-48 and col.24, lines 31-66: e.g. the system automatically generates, responsive to determining the occurrence of cheating [when the cheating score exceeds a predetermined threshold], one or more preventive measures in real-time during the administration of the test; such as: (i) altering the order of the answer choices of the test being presented to the test-taker; (ii) altering the order of the questions of the test being presented to the test-taker; (iii) presenting different sets of questions to different test-takers, wherein the difficulty of set of questions is substantially the same, etc. Accordingly, the above teaching indicates the process of generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event); and updating the test administered to the test-taker to accommodate the generated test alteration (FIG 7 to FIG 9: e.g. once one or more of the above modification is generated, the system presents the modified test to the test-taker; and the above indicates the process of updating the test administered to the test-taker to accommodate the generated test alteration).
Ducrou does not explicitly describe, “determining a fairness value for the generated test alteration, wherein the fairness value is determined based on all of the features selected from the group comprising a concept density of tested subject matter, a 
type of complexity of tested subject matter . . . and a grade level”; and the generated test alteration being based on the fairness value meeting or exceeding a predetermined threshold.
However, Ducrou already teaches that the system selects—when generating an altered test to a test-taker who is considered to be cheating—a test question having a similar (substantially the same) difficulty level as that of the corresponding test question being administered to each test-taker (see col.25, lines 2-15; also see FIG 9). 
	The above teaching implicitly suggests that Ducrou determines, from a plurality of questions in the database, a particular question having “substantially the same” difficulty as that of the original question (i.e. determining a fairness value that meets a predetermined threshold), wherein such determination is based at least on the concept density of tested subject matter, or the type of complexity of tested subject matter (see FIG 9: e.g. the concept density—or the type of complexity—of question 1, which is depicted on the interface of device ‘902’, is similar to that of question 1 depicted on the interface of device ‘904’, etc.); and thereby the system selects the particular question for inclusion in the test (i.e. updating the test being administered based on the fairness value meeting the predetermined threshold). 
In addition, when considering the broadest reasonable interpretation (BRI) of the listed features, Ducrou suggests the features at least implicitly. For instance, given the exemplary set of questions that Ducrou is generating—such as, a set of questions that tests not only one’s ability to solve mathematical problems, but also one’s ability to comprehend word problems (e.g. see FIG 9), Ducrou implicitly suggests the features regarding a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a field of knowledge being tested and a grade level.  
Ducrou determines the likelihood of cheating by analyzing various gathered data (col.9, lines 1-28 and lines 56-67); such, as how long the test-taker took to answer a test question (a level of engagement); position information regarding user devices (environmental conditions of a test administration); characteristics associated with the responses received from test takers; characteristics associated with the test takers themselves (a group of test-takers of a test administration), etc.
Furthermore, Cheng discloses a system that stores questions in its database, wherein each question is assigned a numerical value that indicates the difficulty level of the question; and wherein the system selects, based on a threshold set for the difficulty level, the most appropriate question having a difficulty level that matches (or closest to) the threshold ([0207] and [0208]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng; for example, by incorporating an algorithm that allows one or more authorized-users (e.g. a teacher, or a test administrator, etc.) to specify one or more difficulty (e.g. complexity) ranges for each test or question in the database (e.g. a range defined in terms of a maximum and minimum acceptable values, etc.), wherein the authorized user(s) further specifies one or more features that need to be considered when determining the difficulty range; and wherein a threshold value is also defined that indicates acceptable difficulty range for question selection, so that when a cheating event is determined, the system replaces the original question(s) with 

	Ducrou also does not teach that the contextual data comprises data generated by an infrared sensor with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of the attempt to cheat by the test-taker based on the data generated by the infrared sensor that meets the predefined criterion.
	However, Breed discloses a system for detecting cheating during a test session ([0007]), wherein the system implements one or more sensors—including infrared sensor(s)—for detecting whether a given test-taker is cheating on a test; for example, utilizing the infrared sensor(s) to detect abnormalities during the test—such as whether motion is detected outside the user’s radius, which suggests the potential of cheating ([0080]; [0110]; [0123]; [0156]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng and further in view of Breed; for example, by incorporating one or more additional sensors—such as an infrared sensor(s) for detecting the surrounding of the test-taker during the test session; wherein one or more predefined values are also stored in the database regrading each test-taker’s position (e.g. acceptable radius, etc.); and wherein based on data detected via the infrared e.g. detecting that the test-taker is outside his/her radius, etc.); and wherein the system further utilizes the above analysis to trigger one or more of the preventive measures; and thereby improving the effectiveness of the system. 
Regarding claim 15, teaches the following claimed limitations: a computer program product comprising: one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices for execution by at least one or more computer processors of a computer system, the program instructions, when executed by the at least one of the one or more computer processors, causing the computer system to perform a method comprising: receiving contextual data associated with a test administration (col.7, lines 1-32; col.8, lines 47-67 and col.9, lines 1-28: e.g. a system for detection and prevention of cheating during a test session(s); wherein one or more test-takers utilize their respective devices to take a test; and wherein the system collects one or more parameters relating to each test-taker—such as: data relating to the response inputted by the test taker; data relating to the behavior of the test-taker, etc. Accordingly, the above already involves the process of receiving contextual data associated with a test administration); determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data (col.9, lines 45-67 and col.11, lines 20-35: e.g. the system generates, based on the analysis of one or more of the parameters collected above, one or more metrics—such as a cheating score(s), which indicates the likelihood that a given test-taker(s) has cheated  on the test. It is worth noting that the analysis involves, for example, comparing the above parameters to one or more pre-defined rules or data; col.10, lines 1-61. 
Accordingly, the above teaching indicates the process of determining a likelihood of an incident of a cheating event by a test-taker based on a predefined criterion that is met by the received contextual data); generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event (col.12, lines 41-44; col.16, lines 24-48 and col.24, lines 31-66: e.g. the system automatically generates, responsive to determining the occurrence of cheating [when the cheating score exceeds a predetermined threshold], one or more preventive measures in real-time during the administration of the test; such as: (i) altering the order of the answer choices of the test being presented to the test-taker; (ii) altering the order of the questions of the test being presented to the test-taker; (iii) presenting different sets of questions to different test-takers, wherein the difficulty of set of questions is substantially the same, etc. Accordingly, the above teaching indicates the process of generating a test alteration based on testing data and tested subject matter data related to a test administered to the test-taker during the test administration, wherein the test alteration is generated in accordance with the determined likelihood of the incident of the cheating event); and updating the test administered to the test-taker to accommodate the generated test alteration (see FIG 7 to FIG 9: e.g. once one or more of the above modification is generated, the system presents the modified test to the test-taker; and the above indicates the process of updating the test administered to the test-taker to accommodate the generated test alteration). 
Ducrou does not explicitly describe, “determining a fairness value for the generated test alteration, wherein the fairness value is determined based on all of the features selected from the group comprising a concept density of tested subject matter, a 
type of complexity of tested subject matter . . . and a grade level”; and the generated test alteration being based on the fairness value meeting or exceeding a predetermined threshold.
However, Ducrou already teaches that the system selects—when generating an altered test to a test-taker who is considered to be cheating—a test question having a similar (substantially the same) difficulty level as that of the corresponding test question being administered to each test-taker (see col.25, lines 2-15; also see FIG 9). 
	The above teaching implicitly suggests that Ducrou determines, from a plurality of questions in the database, a particular question having “substantially the same” difficulty as that of the original question (i.e. determining a fairness value that meets a predetermined threshold), wherein such determination is based at least on the concept density of tested subject matter, or the type of complexity of tested subject matter (see FIG 9: e.g. the concept density—or the type of complexity—of question 1, which is depicted on the interface of device ‘902’, is similar to that of question 1 depicted on the interface of device ‘904’, etc.); and thereby the system selects the particular question for inclusion in the test (i.e. updating the test being administered based on the fairness value meeting the predetermined threshold). 
In addition, when considering the broadest reasonable interpretation (BRI) of the listed features, Ducrou suggests the features at least implicitly. For instance, given the exemplary set of questions that Ducrou is generating—such as, a set of questions that tests not only one’s ability to solve mathematical problems, but also one’s ability to comprehend word problems (e.g. see FIG 9), Ducrou implicitly suggests the features regarding a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a field of knowledge being tested and a grade level.  
Ducrou determines the likelihood of cheating by analyzing various gathered data (col.9, lines 1-28 and lines 56-67); such, as how long the test-taker took to answer a test question (a level of engagement); position information regarding user devices (environmental conditions of a test administration); characteristics associated with the responses received from test takers; characteristics associated with the test takers themselves (a group of test-takers of a test administration), etc.
Furthermore, Cheng discloses a system that stores questions in its database, wherein each question is assigned a numerical value that indicates the difficulty level of the question; and wherein the system selects, based on a threshold set for the difficulty level, the most appropriate question having a difficulty level that matches (or closest to) the threshold ([0207] and [0208]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng; for example, by incorporating an algorithm that allows one or more authorized-users (e.g. a teacher, or a test administrator, etc.) to specify one or more difficulty (e.g. complexity) ranges for each test or question in the database (e.g. a range defined in terms of a maximum and minimum acceptable values, etc.), wherein the authorized user(s) further specifies one or more features that need to be considered when determining the difficulty range; and wherein a threshold value is also defined that indicates acceptable difficulty range for question selection, so that when a cheating event is determined, the system replaces the original question(s) with 

	Ducrou also does not teach that the contextual data comprises data generated by an infrared sensor with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of the attempt to cheat by the test-taker based on the data generated by the infrared sensor that meets the predefined criterion.
	However, Breed discloses a system for detecting cheating during a test session ([0007]), wherein the system implements one or more sensors—including infrared sensor(s)—for detecting whether a given test-taker is cheating on a test; for example, utilizing the infrared sensor(s) to detect abnormalities during the test—such as whether motion is detected outside the user’s radius, which suggests the potential of cheating ([0080]; [0110]; [0123]; [0156]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng and further in view of Breed; for example, by incorporating one or more additional sensors—such as an infrared sensor(s) for detecting the surrounding of the test-taker during the test session; wherein one or more predefined values are also stored in the database regrading each test-taker’s position 
e.g. acceptable radius, etc.); and wherein based on data detected via the infrared sensor(s), the system determines whether the test-taker is cheating or nor (e.g. detecting that the test-taker is outside his/her radius, etc.); and wherein the system further utilizes the above analysis to trigger one or more of the preventive measures; and thereby improving the effectiveness of the system. 
Ducrou in view of Cheng and further in view of Breed teaches the claimed limitations as discussed above. Ducrou further teaches: 
Regarding claims 3, 10 and 17, the contextual data comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the data generated by the camera that meets the predefined criterion (col.10, lines 58; col.14, lines 10-22; also see col.26, lines 32-62: e.g. the system already incorporates a camera; and thereby gathers one or more data relating to the test-taker—such as detecting the eye movements of the test-taker during the test session. Furthermore, the above data is further utilized in determining whether the test-taker is cheating. Accordingly, the above indicates that the contextual data already comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the data generated by the camera that meets the predefined criterion), 
Regarding claims 6, 13 and 20, Ducrou in view of Cheng and further in view of Breed teaches the claimed limitations as discussed above.
	Regarding the limitation, “the contextual data comprises data generated by a radio-frequency identification sensor with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying a discrepancy in appearance of the test-taker based on the data generated by the radio-frequency identification sensor that meets the predefined criterion”, Breed already describes that the system detects cheating during a test session ([0007]), wherein the system implements one or more sensors—including a radio-frequency sensor(s)—for detecting whether a given test-taker is cheating on a test; for example, utilizing one or more frequency sensors to detect abnormalities during the test—such as whether the user is present or located in his/her location, wherein absence of such detection suggests the potential of cheating ([0041]; [0103]; [0112]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng and further in view of Breed; for example, by incorporating one or more additional sensors—such as one or more RF sensors for detecting the location of the test-taker during the test session; wherein one or more predefined values are also stored in the database regrading each test-taker’s position (e.g. expected location of the test-taker during a test session, etc.); and wherein based on data detected via one or more of the RF sensors, the system determines whether the test-taker is cheating or nor (e.g. detecting that the test-taker is outside the location, etc.); and wherein the system further utilizes the above analysis to trigger one or more of the preventive measures; and thereby improving the effectiveness of the system. 	Regarding claims 7 and 14, the contextual data comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying a discrepancy in appearance of the test-taker based on the data generated by the camera that meets the predefined criterion (col.10, lines 58; col.14, lines 10-22; also see col.26, lines 32-62: e.g. the system already incorporates a camera; and thereby gathers one or more data relating to the test-taker—such as detecting the eye movements of the test-taker during the test session. Furthermore, the above data is further utilized in determining whether the test-taker is cheating. Accordingly, the above indicates that the contextual data already comprises data generated by a camera with respect to the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying a discrepancy in appearance of the test-taker based on the data generated by the camera that meets the predefined criterion). 
●	Claims 5, 12 and 19 are rejected under 35 U.S.C.103 as being unpatentable over Ducrou 9,870,713 in view of Cheng 2008/0286737, in view of Breed 2015/0037781 and further in view of Singh 2018/0108268.
	Regarding claims 5, 12 and 19, Ducrou in view of Cheng and further in view of Breed teaches the claimed limitations as discussed above.
	Ducrou further teaches, the contextual data comprises historical activity data associated with the test-taker; and determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the historical activity data that meets the predefined criterion (col.6, lines 14-27; col.12, lines 8-14 and col.17, lines 53-67: e.g. the system already evaluates historical activity data relating to each test-taker—such as historical data indicating whether the test-taker has performed well on previous test, etc.; and thereby determines whether such data meets a predefined cheating threshold, etc.).
	Ducrou does not explicitly describe the above historical activity data being historical social media activity data. 
Singh discloses a system that tailors educational material to a student based on one or more data gathered relating to the user, including social media activity data ([0163]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Ducrou in view of Cheng, in view of Breed and further in view of Singh; for example, by incorporating an algorithm(s) that allows the system to gather one or more stored data from the social accounts of the test-taker(s); and wherein, the system further utilizes the above data when evaluating the test-taker’s potential to cheat during a test session (e.g. analyzing the data gathered from the social media account, besides analyzing the test-taker’s performance on previous tests, etc.), in order to improve the degree of accuracy of the system in determining whether the test-taker(s) is cheating during the test session(s), etc., and thereby further improving the overall accuracy of the system. 










Response to Arguments.
9.	Applicant’s arguments have been fully considered (the arguments filed on 01/25/2021). 
(A)	The rejections under section §112 would not be withdrawn.
	The current amendment fails to correct the issues identified under each of sections §112(b) and §112(d). Moreover, Applicant’s arguments fail address the above issues; and accordingly, the above rejections would not be withdrawn. 
(B)	The rejection under section §103 would not be withdrawn.
	As evident from the analysis above, the current claims are still obvious over the prior art. Applicant’s argument also fails to challenge any of the obviousness analysis established in the office-action. Consequently, the rejection under section §103 would not be withdrawn. 
In addition, Applicant’s argument directed to section §103 appears to be misleading. For instance, regarding claim 1, Applicant asserts, “the Examiner stated that the limitations incorporated into amended claim 1 above may overcome the current 35 U.S.C. §103 rejection at least because Ducrou, Cheng, Breed, and Singh make no mention or suggestion of the limitations. Specifically, Ducrou, Cheng, Breed, and Singh make no mention or suggestion of ‘determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of an attempt to cheat by the test-taker based on the data generated by the infrared sensor that meets the predefined criterion.’ ”
However, the above assertion is inconsistent with the remarks that the Examiner made during the interview. For instance, the Examiner has never asserted that “Ducrou, Cheng, Breed, and Singh make no mention or suggestion of ‘determining the likelihood of the incident of the cheating event comprises identifying patterns of behavior indicative of 
an attempt to cheat by the test-taker based on the data generated by the infrared sensor that meets the predefined criterion.’ ”. In contrast, the Examiner discussed the infrared sensor as an option to overcome the rejection under section §101 (e.g. see the Interview Summary that was mailed on 01/28/2021). Moreover, as evident from the previous office-action, the prior art already suggests the implementation of an infrared sensor, which is utilized to determine whether a given test-taker is cheating on a test (e.g. see pages 22 and 23 of the previous office-action). The above further confirms that there is no reason for the Examiner to make the assertion that Applicant is implying. Consequently, Applicant appears to mischaracterize the substance of interview.  
Conclusion
10.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715